 

AMENDMENT TO PURCHASE AGREEMENT

 

between

 

CLEC Networks, Inc./EDGE FiberNet, Inc.

 

(the “Seller”)

 

and

 

2050 MOTORS, INC., A CALIFORNIA CORPORATION

 

(the “Buyer”)

 

dated as of April 30, 2019

 

 

AMENDED PURCHASE AGREEMENT

 

This Amended Purchase Agreement (this “Agreement”) is dated as of April 30,
2019, between CLEC Networks, Inc. (“CLEC”), a Delaware corporation and EDGE
FiberNet, Inc. (“EDGE”), a Delaware corporation (collectively, the “SELLER”) and
2050 Motors, Inc., a California corporation (the “BUYER”).

 

RECITALS

 

● WHEREAS, the EDGE owns 100% of CLEC and has authorized the sale of 50% of
CLEC’s shares to the BUYER. ● WHEREAS, the EDGE has experience constructing and
managing a facilities-based carrier telecommunications facility. ● WHEREAS, the
BUYER has extensive experience investing in telecommunications businesses. ●
WHEREAS, the SELLER wishes to sell to the BUYER, and the BUYER wishes to
purchase from the SELLER, 50% of CLEC’s shares, subject to the terms and
conditions set forth herein;

 





 

   

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

7.14 Termination by the Sellers. If any of the conditions set forth in Section
6.03 of this Agreement have not been satisfied by 5:00 PM New York time on May
17, 2019 extended from a previous deadline of April 30, 2019 (the “Seller Option
Time”), this Agreement may be terminated and the transactions contemplated by
this Agreement may be abandoned by the SELLER, at its option, for any reason or
no reason, at any time after the Seller Option Time. In the event of termination
by the SELLER pursuant to this Section 7.14, written notice of such termination
shall be given to the BUYER (e-mail shall suffice) and the transactions
contemplated by the Agreement shall be terminated, without further action,
notice or deed by any party to this Agreement. If this Agreement is terminated
and the transactions contemplated hereby are abandoned as described in this
Section 7.14, this Agreement shall become null and void and of no further force
and effect, without any liability or obligation on the part of any party to this
Agreement. Nothing in this Section 7.14, however, shall be deemed to release any
party to this Agreement from any liability for damages for any breach by such
party of the terms and provisions of this Agreement in the event of such party’s
fraud or willful misconduct, or to impair the availability of the remedy of
specific performance in accordance with the Agreement.

 

ALL OTHER TERMS OF THE PREVIOUSLY SIGNED AGREEMENT DATED APRIL 18, 2019 REMAIN
IN EFFECT.

 



SELLER(S):       CLEC Networks, Inc.       EDGE FiberNet Inc.  

 

/s/ Ted Flomenhaft   Ted Flomenhaft 04-30-2019 President / Owner       BUYER:  
    2050 Motors, Inc.     /s/ Vikram Grover   Vikram Grover 04-30-2019 CEO  

 



 

   

 